Citation Nr: 9903614	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-31 155	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1951 to March 1953.  
This appeal arises from an August 1996 rating action in which 
the RO denied service connection for residuals of meningitis.


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for meningitis is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
meningitis.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his current health problems are the 
result of spinal meningitis that he contracted during service 
in 1952.  

The veteran's service medical records are not available for 
review.  The National Personnel Records Center (NPRC), in a 
response to a VA request for service medical records, 
reported that the veteran's service medical records were 
destroyed in a fire at that facility in 1973.   

A private hospitalization record dated in February 1968 
revealed that the veteran was admitted with a ruptured 
intervertebral disk in his low back.  It was noted in the 
record that the veteran had pain in the low back, radiating 
down the right leg since he sustained a fall two years ago.  
It was further noted that the veteran had a history of 
meningitis.  No other findings or diagnoses were made 
pertaining to the meningitis.

In an October 1974 VA orthopedic examination, the veteran 
reported having had  meningitis in service, in 1952.  No 
other findings or diagnoses were made pertaining to the 
meningitis.

In May 1996, the RO obtained VA outpatient records dated from 
April to November 1995.  The treatment records revealed 
treatment for the veteran's eyes and for diabetes mellitus.  
There were no findings or diagnoses pertaining to meningitis.

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).  Organic diseases of the nervous system, 
such as meningitis, may also be granted service connection if 
they are manifest to a degree of 10 percent or more within 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a) (1997).  The U.S. Court of Veterans 
Appeals (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
the veteran has referred; the Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Little v. Derwinski, 1 Vet. App. 90 (1990).  In this 
case, the service medical records are unavailable, having 
been destroyed in a fire years ago at the NPRC.  In cases 
where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to this 
claim under the provisions of 38 U.S.C.A. § 5107(a) in a case 
where service medical records are destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

The U.S. Court of Veterans Appeals (Court) has held that 
Congress specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents had resulted in a disability; in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 2 Vet.App. 223 (1992).  In this case, 
the veteran has not provided any medical evidence of 
currently suffering from meningitis or that he has residuals 
of meningitis.  The only evidence that exits regarding 
meningitis is the veteran's report of having had the disorder 
in service.  The veteran, as a layman, is not competent to 
diagnosis meningitis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Court has further held that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  None of the three requirements set forth in 
Caluza  to establish a well grounded claim for service 
connection for meningitis or residuals of meningitis have 
been met.   The veteran has not provided a well-grounded 
claim, and therefore, the claim must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for residuals 
of meningitis, the appeal is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

